Citation Nr: 1129867	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-34 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970.  There is verified evidence that he served in combat in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  

The United States Court of Appeals for Veterans Claims (Court) has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the Veteran specifically limited his claim to the issue of entitlement to service connection for PTSD.  He has not requested entitlement to service connection for any other psychiatric disorder.  Therefore, because the appellant specifically limited his current claim to the question of entitlement to service connection for PTSD, and not for any other psychiatric disorder, the Board's jurisdiction is limited.  38 U.S.C.A. § 7105 (West 2002).  If the Veteran wishes to file a claim of entitlement to service connection for a psychiatric disorder other than PTSD, he must file such a claim with the RO.  

In June 2010, the Board remanded this claim for further development.


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for a VA examination, which was scheduled to be conducted in June 2010 and which was scheduled in compliance with the Board's June 2010 remand instructions.

2.  There is no competent medical evidence showing that the Veteran currently has, or has had, PTSD due to service since he filed his claim in January 2005.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.326, 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2005 and June 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided information addressing how disability evaluations and effective dates are assigned in an August 2008 correspondence.  The claim was most recently adjudicated in a July 2011 supplemental statement of the case.
 
VA fulfilled its duty to assist the claimant in attempting to obtain identified and available evidence needed to substantiate the claim and attempting to afford him a VA examination.  VA obtained the appellant's service treatment records.  At a February 2010 hearing before the undersigned, the representative noted that he was trying to get the Veteran evaluated at the "Iris Clinic" in Hillsboro, Oregon for posttraumatic stress disorder.  The undersigned Veterans Law Judge held the record open for 60 days for the appellant to submit treatment records from that facility.  No such records were submitted prior to the Board's June 2010 remand.  The Board remanded the claim for the RO should clarify whether the claimant had been evaluated at that facility.  In June 2010 correspondence, the RO asked the Veteran whether he had received any treatment or evaluation at the Iris Clinic (i.e., the Pacific University Psychological Service Center) in Hillsboro, Oregon.  The appellant did not respond.  

The Board also remanded the claim to schedule the Veteran for a VA examination.  The Board advised the appellant that it is his responsibility to report for the examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.  This warning was reiterated in June 2010 correspondence.  The claimant failed to report for the examination scheduled in June 2010.  In July 2011, the representative stated that the Veteran did not have any additional evidence to submit and requested forwarding the case to the Board immediately.  Neither the Veteran nor his representative has presented any reason for his failure to report for the scheduled examination.

The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  There is no further duty to assist the appellant with regard to obtaining private treatment records or a VA examination.

The Board acknowledges that the claims file contains no hard copy of the Veteran's notice of the June 2010 examination.  The Court, however, has recently addressed this matter.  In Kyhn v. Shinseki, 23 Vet. App. 335 (2010), after discussing VA's procedures for scheduling VA examinations and notifying veterans of the time, date and location of the examinations, which does not include placing a "hard" copy of the original letter in the claims folder, the Court rejected the appellant's argument, holding that under the presumption of regularity, the Court will presume that a veteran received notice of the examination.  The Court held, "[a]ccordingly, because the regular practices of VA do not include maintaining a hard copy of the veteran's notice of his/her scheduled VA examination, the absence of any such copy from the claims file cannot be used as evidence to demonstrate that that notice was not mailed."  Id. at 339.

Since the Veteran has frustrated the RO's attempt to obtain compliance with the terms of the June 2010 remand, complete compliance has been rendered impossible.  Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The Board, therefore, finds that the RO substantially complied with the remand instructions.  Hence, another remand is not in order.

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Governing law and regulations
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).
 
To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  
See 38 C.F.R. § 3.655.

Analysis

As noted above, the Veteran failed to report for a VA examination that was scheduled pursuant to the Board's remand instructions.  Neither he nor his representative has presented good cause for such failure to report.   

It is plain from the record that the Veteran has been advised of what was required of him to adjudicate this claim, but he has failed to comply.  See Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991) (the duty to assist includes a duty to be "helpful and clear in explaining to a veteran what evidence [the veteran] needs together with help and advice in obtaining  it").  There is of record no correspondence or report of contact from the Veteran or his representative that would explain his failure to report for the examination scheduled to be conducted in June 2010, even though the RO instructed him in June 2010 correspondence that he should contact the VA Medical Center if he cannot report for the VA examination as scheduled.  

The Board is mindful of the provision contained at the outset of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit cannot be established without a current VA examination or reexamination . . . ."  It is the responsibility of VA adjudicators, based upon their administrative experience and expertise in reviewing many claims of this nature, to determine at what point the record is sufficiently developed to support a reasonably informed decision.  See 38 C.F.R. §§ 3.159, 3.326; see also Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  As provided in 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  To support this objective, the regulations further provide that "[i]ndividuals for whom an examination has been scheduled are required to report for the examination."  38 C.F.R. § 3.326(a) (emphasis added).  Thus, the regulations clearly indicate it is the duty of VA to determine the adequacy of evidentiary development, and the duty of the veteran to cooperate with VA in these efforts.

The Veteran was awarded the Navy Commendation Medal with the combat "V" device for performing his duties on numerous occasions under hostile enemy fire and rocket and mortar barrages.  Therefore, the appellant engaged in combat with the enemy, and he has a verified in-service stressor.   In this case, a VA examination was necessary to confirm the clinical presence of posttraumatic stress disorder before the benefit sought by the claimant could be granted.  38 C.F.R. §§ 3.159, 3.303.  At the time of the remand, there was no competent medical evidence of a diagnosis of PTSD.

The Board has reviewed all of the evidence of record, to include the service treatment records.  As before, there remains no competent medical evidence showing that the Veteran currently has, or has had, posttraumatic stress disorder due to service since he filed his claim in January 2005.

Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Posttraumatic stress disorder is not a disorder for which lay witnesses are competent to identify the medical disability.  The claimant, as a lay person without medical training, does not meet the burden of presenting competent evidence as to a diagnosis, merely by presenting his own statements and testimony.  While the appellant can attest to factual matters to which he has first-hand knowledge, e.g., particular psychiatric symptomatology, he is not competent to state that he has PTSD due to service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence regarding the diagnosis of a psychiatric disorder.  

VA offered the Veteran an opportunity to have a VA examination to determine if he has PTSD due to service.  The appellant, however, failed to appear for the scheduled VA examination.  His failure to cooperate in attending the examination has left the record devoid of any competent medical evidence showing a diagnosis of PTSD. 38 C.F.R. § 3.655(b).

The duty to assist is not always a one-way street.  If he wishes help, the Veteran cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood.  While VA has a duty to assist the appellant in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the claimant to appear for VA examinations.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).

Given that there is no competent medical evidence showing that the Veteran currently has, or has had, PTSD due to service since he filed his claim in January 2005, given that he failed to report for the scheduled examination, and given that he has not provided good cause for his failure in this regard, his claim must be denied.

The Veteran is hereby notified that should he be diagnosed with posttraumatic stress disorder due to his Vietnam service he may wish to file a new claim of entitlement to service connection for posttraumatic stress disorder so that his claim can be readjudicated based on the evidence available at that time. 



ORDER

Entitlement to service connection for posttraumatic stress disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


